387 F.2d 951
DELTA COASTAL CORPORATION, and Glens Falls Insurance Company, Appellees,v.WRIGHT CONTRACTING COMPANY, Appellant.
No. 11344.
United States Court of Appeals Fourth Circuit.
Argued November 10, 1967.
Decided December 7, 1967.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Judge.


1
Charles C. Hartman, Jr., Annapolis, Md. (Tom B. Slade, Columbus, Ga., on brief), for appellant.


2
Branko Stupar, Washington, D. C. (E. Harold Patterson, Bethesda, Md., on brief), for appellee Delta Coastal Corp.


3
Edward Gallagher, Washington, D. C. (William B. Kempton, Baltimore, Md., on brief), for appellee Glens Falls Ins. Co.


4
Before CRAVEN and BUTZNER, Circuit Judges, and JONES, Senior Judge, Court of Claims.

PER CURIAM:

5
We think the appeal wholly without merit. The district court fully grasped the issues and resolved them without error. We adopt Judge Thomsen's opinion as our own. Glens Falls Ins. Co. v. Wright Contracting Co., 276 F. Supp. 122 (D.Md.1967).


6
Affirmed.